       Case: 1:20-cv-06437 Document #: 11 Filed: 10/30/20 Page 1 of 3 PageID #:26




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION
 ZHARVELLIS HOLMES, as
 Independent Administrator of the
 Estate of MARCELLIS STINNETTE,
 deceased,

         Plaintiff,

 v.                                                Case No. 1:20-cv-06437

 CITY OF WAUKEGAN, OFFICER
 DANTE SALINAS, OFFICER JAMES
 KEATING, and WAUKEGAN POLICE
 CHIEF WAYNE WALLES,

         Defendants.

      PLAINTIFF’S EMERGENCY MOTION FOR A PROTECTIVE ORDER
                      TO PRESERVE EVIDENCE

         NOW COMES, plaintiff, ZHARVELLIS HOLMES, as independent

administrator of the Estate of MARCELLIS STINNETTE, deceased, by and through

her attorneys, O’CONNOR LAW FIRM, LTD., for her emergency motion to preserve

evidence, states as follows:

      1) This lawsuit arises out of a police-involved shooting that led to the death of

         MARCELLIS STINNETTE.

      2) MARCELLIS was shot and killed by OFFICER SALINAS, after an encounter

         with OFFICER KEATING.

      3) The lawsuit alleges, inter alia, that the defendants violated the civil rights of

         MARCELLIS STINNETTE, which caused his death.
 Case: 1:20-cv-06437 Document #: 11 Filed: 10/30/20 Page 2 of 3 PageID #:27




4) The Plaintiff hereby requests an order requiring the preservation of certain

   evidence such as:

      a. Unedited body camera footage and audio from October 20, 2020;

      b. Unedited dashboard camera footage and audio from October 20, 2020;

      c. Any and all evidence relating to the incident from October 20,2020
         involving the Waukegan Police Department, including but not limited
         to, dispatch recordings, officer and vehicle location data, vehicle GPS
         information, and any other electronically stored information recorded
         by systems in the responding officers’ cars;

      d. Any records of communication between officers and individuals
         employed by Waukegan Police Department or the City of Waukegan
         relating to or concerning the October 20, 2020 incident;

      e. Any third-party surveillance footage obtained by the Waukegan police
         department and/or available through the Illinois State Police related to
         the October 20, 2020 incident;

      f. Retention of any citizen complaints, interdepartmental/internal
         complaints (submitted by other officers), investigation files, and all
         other disciplinary records for Officer Keating and Officer Salinas;

      g. Contact cards and/or other similar systems used by the Waukegan
         Police Department to track and/or record officer interactions with
         members of the public;

      h. Electronically stored information relating to active warrant searches
         performed by Waukegan Police officers on October 20, 2020;

      i. Electronically stored information present on computers within
         responding officers’ vehicles on October 20, 2020;

      j. Recordings of any 9-1-1 emergency calls regarding the October 20,
         2020 incident;

      k. Names and addresses of any known witnesses to the shooting and/or
         pursuit on October 20, 2020;

      l. Any and all photographs and physical evidence collected at the scene of
         the shooting at any time after the shooting took place;

                                       2
   Case: 1:20-cv-06437 Document #: 11 Filed: 10/30/20 Page 3 of 3 PageID #:28




Ashley M. Murray (ARDC #62313564)
O'CONNOR LAW FIRM, LTD.
19 South LaSalle Street, Suite 1400
Chicago, Illinois 60603
Phone: (312) 906-7609
Fax: (312) 263-1913
amurray@koconnorlaw.com
firm@koconnorlaw.com
